PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov





In re Application of 
Scilley, Joel
Application No. 16/899,866
Filed: 12 Jun 2020
For: Building Structure and Method of Construction

:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed December 7, 2021, to revive the above-identified application.

The petition is GRANTED.

The application became abandoned for failure to reply in a timely manner to the Notice to File Corrected Application Papers (Notice), mailed July 21, 2021.  The Notice set a period for reply of two (2) months from the mail date of the Notice.  No extensions of time under the provisions of 37 CFR 1.136(a) were obtained.  Accordingly, the application became abandoned on September 22, 2021.  A Notice of Abandonment was mailed on December 7, 2021.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of a response and corrected drawings, (2) the petition fee of $525.00, and (3) a proper statement of unintentional delay. 

The amendment to the drawings filed in response to the requirement made in the Notice to File Corrected Application Papers mailed July 21, 2021 was filed after payment of the issue fee and is considered an amendment filed under 37 CFR 1.312.  Because the present petition is otherwise grantable, the requirements of 37 CFR 1.312 have been waived, and the amendment to the drawings has been accepted. 

This application is being referred to the Office of Data Management for further processing into a patent.

Telephone inquiries concerning this decision should be directed to Paralegal Specialist Selena Hamilton at (571) 272-8825.


/LIANA S WALSH/Lead Paralegal Specialist, OPET